Dismissed and Opinion Filed August 20, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00915-CV

               NOTE ONE AUTO SALES AND JOHN M. GOSS, Appellants
                                    V.
                         JOSEPH THOMAS JR., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-00463

                            MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Lang
       The Court has before it appellants’ August 5, 2015 motion to dismiss their appeal. We

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE


150915F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

NOTE ONE AUTO SALES AND JOHN M.                     On Appeal from the 101st Judicial District
GOSS, Appellants                                    Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-15-00463.
No. 05-15-00915-CV         V.                       Opinion delivered by Justice Lang, Justices
                                                    Bridges and Schenck participating.
JOSEPH THOMAS JR., Appellee

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. Subject to
any agreement between the parties, we ORDER that appellee Joseph Thomas Jr. recover his
costs of this appeal, if any, from appellants Note One Auto Sales and John M. Goss.


Judgment entered this 20th day of August, 2015.




                                              –2–